225 F.2d 836
Vern George DAVIDSON, Appellant,v.UNITED STATES of America, Appellee.
No. 14356.
United States Court of Appeals Ninth Circuit.
August 17, 1955.
Certiorari Denied November 7, 1955.

See 76 S.Ct. 142.
J. B. Tietz, Los Angeles, Cal., for appellant.
Laughlin E. Waters, U. S. Atty., Louis Lee Abbott, Manuel L. Real, Cecil Hicks, Jr., Asst. U. S. Attys., Los Angeles, Cal., for appellee.
Before MATHEWS and ORR, Circuit Judges, and WIIG, District Judge.
PER CURIAM.


1
On December 27, 1954, 9 Cir., 218 F. 2d 609, we affirmed the District Court's judgment in this case. Appellant petitioned for a writ of certiorari. On May 9, 1955, 349 U.S. 918, 75 S.Ct. 659, the Supreme Court made the following order:


2
"The petition for writ of certiorari is granted and the judgment of the Court of Appeals is vacated. The cause is remanded to the Court of Appeals for consideration of whether [appellant's] conscientious objector claim comes within the provisions of § 6(j) of the Universal Military Training and Service Act [50 U.S.C.A.Appendix, § 456(j)] in which event this case would be governed by Gonzales v. United States, 348 U.S. 407, 75 S.Ct. 409."


3
Complying with that order, we have considered whether appellant's conscientious objector claim comes within the provisions of § 6(j) of the Universal Military Training and Service Act and have concluded that it does not. The District Court's judgment is, therefore, again affirmed.